DETAILED ACTION
	Claims 1-11, 18, 21,22, 24-29, 31, and 62-101 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
Allowable Subject Matter
	Claims 1-11, 18, 21,22, 24-29, 31, and 62-101 are allowed.
Claims 1 and 31 recite a COx reduction reactor comprising a membrane electrode assembly wherein a cathode reduces COx wherein during normal operating the reduction reactor automatically pauses applied current according to a current pause schedule.
Prior art Weekes et al. (“Electrolytic CO2 Reduction in a Flow Cell” Acc. Chem. Res. 2018, 51, 910-918) teaches a fuel cell electrolyzer that reduces carbon dioxide at the cathode of an MEA (pp. 911-913).  Weekes does not teach that during normal operating the reduction reactor automatically pauses applied current according to a current pause schedule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729